Frankum, Judge.
Under the ruling of the Supreme Court in answer to a certified question by this court in Guess v. Liberty Mutual Ins. Co., 219 Ga. 581 (134 SE2d 783), insofar as the award of the deputy director permitted the insurance carrier and employer to take credit on the amount due under the original approved agreement to pay compensation (award) for wages received by the claimant while in the employ of another employer prior to February 20, 1962, when the employer and insurance carrier filed an application with the board for a hearing on a change in condition, such award was erroneous and should have been set aside by the judge of the superior court. The case should be remanded to the board with directions that it determine under the evidence what disability, if any, the claimant was suffering on *88February 20, 1962, and to make an award therefor under the provisions of Code Ann. § 114-405. The employer and insurance carrier will be entitled to credit on such award for any payments of compensation already made in excess of the amount due the claimant under the original award. Code § 114-415.
Decided January 31, 1964.
John Henry Poole, for plaintiff in error.
Wilson, Branch, Barwick '■& Vandiver, M. Cook Barwick, George W. Hood, contra.

Judgment reversed.


Nichols, P. J., and Jordan, J., concur.